273 F.3d 1008 (11th Cir. 2001)
UNITED STATES OF AMERICA, Plaintiff-Appellee,v.EDGAR ARNOLD GARCIA, Defendant-Appellant.
No. 97-3222
UNITED STATES COURT OF APPEALS FOR THE ELEVENTH CIRCUIT
November 20, 2001

Appeal from the United States District Court for the Northern District of Florida (No. 92-01027-CR-MMP); Maurice M. Paul, Judge.
ON PETITION FOR REHEARING EN BANC
(Opinion March 9, 2001)
Before ANDERSON, Chief Judge, TJOFLAT, EDMONDSON, BIRCH, DUBINA, BLACK, CARNES, BARKETT, HULL, MARCUS and WILSON, Circuit Judges.

ORDER:

1
The Court having been polled at the request of one of the members of the Court and a majority of the Circuit Judges who are in regular active service not having voted in favor of it (Rule 35, Federal Rules of Appellate Procedure; Eleventh Circuit Rule 35-5), the Suggestion of Rehearing En Banc is DENIED.


2
CARNES, Circuit Judge, Concurring in the Denial of Rehearing En Banc, in which BLACK, HULL and MARCUS, Circuit Judges, join:


3
We concur in the denial of rehearing en banc for the reasons set out in our concurring opinion in United States v. Ardley, 273 F.3d 991 (11th Cir. 2001), which is issued contemporaneously with this one.


4
TJOFLAT, Circuit Judge, Dissenting from the Denial of Rehearing En Banc, in which BARKETT, Circuit Judge, joins:


5
I dissent for the reasons set forth in my dissent from the denial of rehearing en banc in United States v. Ardley, 273 F.3d 991 (11th Cir. 2001)